UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-2734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

CHARLES COURTLAND SMITH,

                                               Claimant - Appellant,

         and

ASSORTED   JEWELRY;   $5,116.05 IN  UNITED
STATES CURRENCY; 1985 MERCEDES BENZ, VIN
WDBDA24C3FFO76122; 1988 BLACK JAGUAR XJ6,
VIN SAJKV1545JC517422,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey, II, Senior District
Judge. (CA-89-851-H, CA-89-852-H, CA-89-853-H, CA-89-2356-H)


Submitted:   April 22, 1997                 Decided:   April 30, 1997


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles Courtland Smith, Appellant Pro Se.       Katharine Jacobs
Armentrout, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Smith appeals the district court's order denying his

1996 motion for reconsideration of four civil forfeitures that

occurred in 1990. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. See United States v.
Smith, Nos. CA-89-851-H; CA-89-852-H; CA-89-853-H; CA-89-2356-H (D.

Md. Nov. 6, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2